283 S.W.3d 303 (2009)
Jason S. LYNCH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91740.
Missouri Court of Appeals, Eastern District, Division Three.
May 19, 2009.
Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Shaun J. Mackelprang, Asst. Attorney General, Jefferson City," MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and CLIFFORD H. AHRENS and SHERRI B. SULLIVAN, JJ.
Prior report: 231 S.W.3d 839.

ORDER
PER CURIAM.
Jason Lynch ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion because (1) his trial counsel was ineffective in advising Movant regarding his right to testify and the potential negative ramifications of choosing not to testify, and (2) his trial counsel was ineffective for failing to request the lesser-included instruction for domestic assault in the third degree.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. *304 Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).